Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  
Applicant's submission filed on 31 July 2020 has been entered. Claims 1, 510, 12, 16-17 and 20 have been amended. No claims have been cancelled. Claim 21 has been added. Therefore, claims 1-21 are presently pending in this application.
Specification
The disclosure is objected to because of the following informalities: pages 17-18 include drawings, shown as "Diagram 1" and "Diagram 2". The specification, including the claims, may contain chemical and mathematical formulae, but shall not contain drawings or flow diagrams. See 37 C.F.R. 1.58(a).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "the wireless device" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 19 contains the trademark/trade name "Bluetooth" in line 2.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a "Bluetooth signal" and, accordingly, the identification/description is indefinite.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 4-7, 9, 11-15 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Køltzow (WO 2015/038005 A2) in view of Olkowski et al. (2015/0182415 A1) and Brivta et al. (2012/0330194 A1)
Regarding claim 1, in figures 1-4 Køltzow discloses A manually-operated quantification soft tissue mobilization (QSTM) device 10, comprising: a pressure applicator (rounded protrusion 12) configured to dynamically apply a stroking mechanical force as the pressure applicator 12 is moved continuously by a user over an area of soft tissue (the pressure applicator 12 applies a stroking mechanical force as it is moved toward and away from the user after the user turns the device 10 on and begins to treat the user, see paras. [023]-[027] and [031]); and a sensor member (solenoid 31 and electronic control circuit 32) configured to determine parameters of the dynamically applied stroking mechanical force in three dimensions as the pressure applicator 12 is moved continuously by the user over the area of the soft tissue, the parameters including a stroke position, a stroke frequency, and a stroke force of the pressure applicator 12 (the sensor member 31/32 determines the stroke position, as the displacement of the pressure applicator 12, the stroke frequency and a force of the stroke, see paras. [030], [033], [037] and [051]).
Køltzow does not disclose that the sensor member includes an accelerometer and a gyrometer.
	In figures 3-4 Olkowski teaches that a sensor member 11/25 includes an accelerometer (an accelerometer communicates with the sensor member 11/25 to power off the device if the operator accidently drops the device, see para. [0180]). Therefore, it would have been obvious to one of ordinary skill in the art before the 
The modified Køltzow device does not disclose that the sensor member includes a gyrometer or that the parameters include and at least one of: a force magnitude in three dimensions, an angle in multiple axes, a sensed vibrational magnitude at dominant spectral frequencies, or a rate of the stroking mechanical force dynamically applied to the soft tissue.
In figure 1 Brivta teaches that controller 120 receives feedback from a sensor member includes a gyrometer 192 that provides feedback regarding an angle in multiple axes (gyrometer 192 determines the inclination angle of the pressure applicator 100 in multiple axes, see para. [0066]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Køltzow sensor member with the addition of a gyroscope as taught by Brivta to provide the operator with feedback regarding the inclination of the pressure applicator, see para. [0066] of Brivta. 
	Regarding claim 2, the modified Køltzow device discloses a handle (housing 11, see fig. 3 of Køltzow) extending from the pressure applicator (a handle 11 is shown to extend from the pressure applicator 12, see fig. 3 and para. [023] of Køltzow).
Regarding claim 4, the modified Køltzow device discloses that the sensor member 31/32 is positioned intermediate the pressure applicator 12 and the handle 11 (the sensor member 31/32 is shown to be positioned on the longitudinal axis of the 
Regarding claim 5, the modified Køltzow device discloses an electronic assembly (display 17 and wireless external device, see fig. 3 and paras. [052] and [057] of Køltzow) electronically coupled to the sensor member 31/32 (of Køltzow) and configured to receive an output from the sensor member 31/32 indicative of the stroke position, stroke frequency and angle in multiple axes (the sensor member 31/32 is coupled to and sends sensor data regarding the stroke position, stroke frequency and angle in multiple axes, as taught by Brivta, of the pressure applicator 12 to the electronic assembly 17, see fig. 3 and para. [030] of Køltzow).
Regarding claim 6, the modified Køltzow device discloses that the electronic assembly 17 (of Køltzow) includes a wireless device (the electronic assembly 17 communicates with an external device which receives feedback from the sensor member 31/32 via Bluetooth, see fig. 3 and paras. [052] and [057] of Køltzow).
Regarding claim 7, the modified Køltzow device discloses a handle (housing 11, see fig. 3 of Køltzow) extending from the pressure applicator 12 (of Køltzow) and a portion of the electronic assembly 17 (of Køltzow) is enclosed within the handle 11 (the handle 11 is shown to extend from the pressure applicator 12 and the electronic assembly 17 is shown to be housed within the handle 11, see fig. 3 and para. [030] of Køltzow).
Regarding claim 9, the modified Køltzow device discloses that the sensor member is configured to determine an orientation angle of the sensor member relative 
Regarding claim 11, the modified Køltzow device discloses that the pressure applicator 12 (of Køltzow) includes a first end configured to contact the soft tissue and a second end spaced apart from the soft tissue, and the sensor member 31/32 (of Køltzow) is positioned at the second end of the pressure applicator 12 (the first end of the pressure applicator 12 is shown to be the rounded portion which contacts the soft tissue of the user and the second end of the pressure applicator is shown to be near the solenoid 31 of the sensor member 31/32 with the sensor member 31/32 being positioned at the second end of the pressure applicator 12, see fig. 3 and paras. [023]-[027] and [031] of Køltzow).
Regarding claim 12, the modified Køltzow device discloses the sensor member 31/32 (as taught by Køltzow) including an accelerometer and gyrometer (as taught by Olkowski and Brivta), quantification soft tissue mobilization (QSTM) device 10 (as taught by Køltzow) and the electronics assembly 17 see the rejection of claims 1 and 5 above. The modified Køltzow device discloses further discloses a method of quantifying a force dynamically applied to soft tissue, comprising: sensing, by the sensor member 31/32 (of Køltzow), the parameters including a stroke position, stroke frequency and an angle in multiple axes (the sensor member 31/32 determines the stroke position, as the displacement of the pressure applicator 12, the stroke frequency and a force of the stroke, see paras. [030], [033], [037] and [051] of Køltzow; the accelerometer communicates with the sensor member 11/25 to power off the device if the operator accidently drops the device, see para. [0180] of Olkowski; the gyrometer 192 
Regarding claim 13, the modified Køltzow method discloses the orientation angle of the sensor (the gyrometer 192 determines the inclination angle of the pressure applicator 100 in multiple axes relative to the gyrometer 192, see para. [0066] of Brivta).
Regarding claims 14-15, the modified Køltzow method discloses the step of providing a pressure applicator (rounded protrusion 12, see fig. 3 of Køltzow) of the QSTM device 10 (of Køltzow) with a first end and a second end; contacting the soft tissue with the first end of the pressure applicator 12; and spacing apart the second end from the soft tissue and the step of positioning the sensor member 31/32 of the QSTM device 10 at the second end of the pressure applicator 12 (the first end of the pressure applicator 12 is shown to be the rounded portion which contacts the soft tissue of the user and the second end of the pressure applicator is shown to be near the solenoid 31 of the sensor member 31/32 with the sensor member 31/32 being positioned at the 
Regarding claim 17, the modified Køltzow method discloses the step of providing a display member (display member 17, see fig. 3 of Køltzow) configured to display the output of the stroke position, the stroke frequency and the angle in multiple axes (the display member 17 of the electronics assembly 17 receives feedback from the sensor member 31/32 and displays the output to the user, see paras. [052] and [057] of Køltzow).
Regarding claims 18-19, the modified Køltzow method discloses the step of transmitting the output includes wirelessly transmitting the output using a Bluetooth signal to transmit the output (output regarding the stroke position, stroke frequency and angle in multiple axes, as taught by Brivta, of the pressure applicator 12 is sent to an external device of the electronic assembly 17 via Bluetooth, see fig. 3 and paras. [030], [052] and [057] of Køltzow).
Claims 3, 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Køltzow, Olkowski et al. and Brivta et al. as applied to claims 2, 5 and 12 above, and further in view of Becse et al. (2015/0005679 A1).
Regarding claim 3, the modified Køltzow device does not disclose that the handle includes a first portion and a second portion removably coupled to the first portion.
In figures 1-2 and 46 Becse teaches that a handle 15/21 includes a first portion 15 and a second portion 21 removably coupled to the first portion 15 (the second portion 21 and first portion 15 are attached via a mating screw thread on each of the second portion 21 and first portion 15, see para. [0084]). Therefore, it would have been 
Regarding claim 8, the modified Køltzow device discloses a display member electronically coupled to the sensor member (the display member 17 of the electronics assembly 17 receives feedback from the sensor member 31/32, see paras. [052] and [057] of Køltzow), but does not disclose that the display member is electronically coupled to the sensor member through a wired connection.
In figure 2 Becse teaches that a display member 36 is electronically coupled to the sensor member 1/3/11 through a wired connection (the display member 36 is shown to be electronically coupled to the sensor member 1/3/11 via the cable 46 of the electronic assembly 42/46, see fig. 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Køltzow sensor member and display to be electronically coupled through a wired connection as taught by Becse to provide a direct connection between the sensor member and display to avoid potential interference when the sensor member and display communicate with each other.
Regarding claim 20, the modified Køltzow method does not disclose the step of storing the output of the stroke position, the stroke frequency and the angle in multiple axes.
In figures 1-2 and 46 Becse discloses the step of storing the output of a pressure applicator 13 (output regarding the magnitude in three dimensions, the angle in multiple .
Claims 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Køltzow, Olkowski et al. and Brivta et al. as applied to claims 1 and 12 above, and further in view of Mocny (5,224,469 A).
Regarding claim 10, the modified Køltzow device does not disclose that the sensor member is further configured to determine a duration of the force dynamically applied to the soft tissue.
In figures 1-4 Mocny teaches that a sensor member 10 is configured to determine a duration of the force applied to the soft tissue by the pressure applicator 2 (the sensor member 10 records the elapsed time that the force has been applied, see col. 4, lines 29-35). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Køltzow sensor member with the addition of the ability to determine a duration of the force dynamically applied to the soft tissue as taught by Mocny to improve the therapy provided to a patient by allowing the user to more accurately determine how long the force has been applied.

In figure 4 Mocny discloses providing an audio output for the magnitude of the force (an audible alarm is sounded when excess pressure is applied, see col. 4, lines 23-28). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the modified Køltzow electronic assembly with the addition of an audio output for the magnitude of the force as taught by Mocny to warn the user when excess pressure is applied, see col. 4, lines 23-28 of Mocny.
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Køltzow, Olkowski et al. and Brivta et al. as applied to claims 1 above, and further in view of Schulz et al. (2011/0054367 A1).
Regarding claim 21, the modified Køltzow device does not disclose that the pressure applicator includes a first end configured to contact the soft tissue and a second end spaced apart from the soft tissue (the first end of the pressure applicator 12 is shown to be the continuous, i.e. not having bumps, ridges or breaks along its surface, convex rounded portion which contacts the soft tissue of the user and the second end of the pressure applicator is shown to be near the solenoid 31 of the sensor member 31/32, see fig. 3 and paras. [023]-[027] and [031] of Køltzow), but does not disclose that the pressure applicator includes a first end having a flat surface.

If in doubt that the modified Køltzow device discloses the claimed invention except for first end having a continuous flat surface. It would have been an obvious matter of design choice to modify the first end to have a continuous flat surface, since such a modification would have involved a mere change in the form or shape of a component. A change in form or shape is generally recognized as being within the level of ordinary skill in the art.  
Response to Arguments
The arguments to newly added claim limitations in claims 1 and 12 have been addressed in the above rejections.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Swart et al. (2016/0089297 A1) is cited to show a device for manipulating skin tissue.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MORALES whose telephone number is (571)272-2555.  The examiner can normally be reached on M-T: 7:30a-5p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALEXANDER MORALES/Examiner, Art Unit 3785                                                                                                                                                                                                        

/TU A VO/Primary Examiner, Art Unit 3785